     Case 2:19-cv-13773-ILRL-JVM Document 69 Filed 08/06/20 Page 1 of 30



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

MELISSA HIGNELL, ET AL.                                           CIVIL ACTION


VERSUS                                                            NO. 19-13773


CITY OF NEW ORLEANS                                               SECTION “B”(1)

                                ORDER AND REASONS

I.     NATURE OF THE MOTION AND RELIEF SOUGHT

       Before the Court are plaintiffs’ motion for partial summary

judgment (Rec. Doc. 35), defendant City of New Orleans response in

opposition (Rec. Doc. 41), defendant’s motion for summary judgment

(Rec. Doc. 48), defendant’s post-hearing brief (Rec. Doc. 49),

plaintiffs’      post-hearing      brief     (Rec.   Doc.     50),    defendant’s

response    to    plaintiffs’     post-hearing       brief    (Rec.    Doc.    51),

plaintiffs’ response memorandum in support of their motion for

partial summary judgment (Rec. Doc. 52), plaintiffs’ response in

opposition to defendant’s motion for summary judgment (Rec. Doc.

53),     plaintiffs’      supplemental       memorandum      in   opposition     to

defendant’s      motion   for    summary     judgment   (Rec.     Doc. 62),      and

defendant’s supplemental memorandum in support of its motion for

summary judgment (Rec. Doc. 66). Accordingly,

       IT IS ORDERED that plaintiffs’ motion for partial summary

judgment (Rec. Doc. 35) is DENIED;




                                         1
      Case 2:19-cv-13773-ILRL-JVM Document 69 Filed 08/06/20 Page 2 of 30



       IT IS FURTHER ORDERED that defendant’s motion for summary

judgment (Rec. Doc. 48) is GRANTED.

II.    FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       Plaintiffs brought the current action on November 22, 2019,

asserting violations of the Commerce Clause, First, Fourth, Fifth,

and Eight Amendments of the United States Constitution, against

defendant City of New Orleans, pursuant to 42 U.S.C. §§ 1983,

1988. 1 Rec. Doc. 1 at ¶ 1. On December 16, 2019, the New Orleans

City    Council    adopted     ordinances      that    amended    the    City’s

Comprehensive Zoning Ordinance (“CZO”) and City Code to authorize

short term rentals (“STR”). Id. at ¶ 9. The CZO defines an STR as

rental of all or a portion of a residential dwelling unit for a

period of less than thirty consecutive days. Id. at ¶ 9. CZO Art.

26.2; City Code Art. XI, § 26-613, et seq. These ordinances were

effective beginning April 1, 2017. Id. The ordinances have since

been repealed and replaced by ordinances M.C.S. 28,156 and M.C.S.

28,157, which impose rules and regulations regarding STRs in the

New Orleans Area. See Rec. Docs. 6-4 & 6-5. Notably, the new




1
  Plaintiff Melissa Hignell is a citizen of Portland, Oregon, and a resident of
New Orleans, Louisiana, who owns a home located at 814 Alvar Street, New Orleans,
Louisiana. Rec. Doc. 1 at ¶ 3. Plaintiff White Spider, LLC, is a limited
liability company doing business in New Orleans, Louisiana that provides
services to STR owners. Id. at ¶ 4. Plaintiff Garett Majou is a citizen of New
Orleans, Louisiana, who owns a home on Soniat Street in New Orleans. Id. at ¶
5. Plaintiffs Bob and Samantha McRaney are citizens of New Orleans, Louisiana,
and own a home on Royal Street in New Orleans. Id. at ¶ 6. Plaintiff Jimmie
Taylor is citizen of New Orleans, Louisiana, who owns homes on St. Anthony
Street and Barracks Street in New Orleans.


                                       2
      Case 2:19-cv-13773-ILRL-JVM Document 69 Filed 08/06/20 Page 3 of 30



ordinances: (1) require all STRs have a permit to operate 2; (2)

prohibit all STRs within the French Quarter and Garden District 3;

(3) prohibit social or commercial events taking place in STRs 4;

(4)   require     proof    of   a   homestead   exemption     submitted     to   the

Department of Safety and Permits, with a homeowner’s ownership

interest being at least 50% 5 to qualify for an STR permit; (5)

require homeowners to “keep guest registration records” 6 and allow

for a     “reasonable inspection[]” of the            premises 7; and       (6) an

assessment      of    penalties     and fines   for   noncompliance with         the

ordinances. Plaintiffs filed a motion for temporary restraining

order    and/or      preliminary     injunction   (Rec.   Doc.    6)   to   enjoin

defendant from enforcing M.C.S. 28,156 & M.C.S. 28,157. This Court

denied plaintiffs’ motion for temporary restraining order and/or

preliminary injunction on December 30, 2019. Rec. Doc. 24 (Minute

Order).

       Parties       subsequently    filed   above    noted   motions,      etc.   A

hearing with oral argument was held on both motions on May 27,

2020, via telephone. Rec. Doc. 68 (minute entry).




2
  M.C.S. 28,156 20.3.LLL.1 at p. 15.
3
  M.C.S. 28,156 20.3.LLL.1 at p. 16; M.C.S. 28,156 20.3.LLL.4 at p. 19.
4
  M.C.S. 28,156 20.3.LLL.3 at p. 18.
5
  M.C.S. 28,156 20.3.LLL.3(h) at p. 19.
6
  M.C.S. 28,157 § 26-618 (“The owner shall maintain Guest registration records,
which shall contain the actual dates of occupancy, total number of Guests per
party, per stay, and the rate(s) charged. . . records shall be maintained for
three years and shall be provided to the city upon request. . . personally
identifiable Guest information may be redacted.”).
7
  M.C.S. 28,157 § 26-618 A(9). M.C.S. 28,157 § 26-624.


                                         3
    Case 2:19-cv-13773-ILRL-JVM Document 69 Filed 08/06/20 Page 4 of 30



  III. LAW AND ANALYSIS

     a. Fed. R. Civ. P. 56 Summary Judgment

     Under Federal Rule of Civil Procedure 56, summary judgment is

appropriate    when     “the    pleadings,     depositions,        answers   to

interrogatories,      and    admissions   on   file,   together      with    the

affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as

a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986) (quoting Fed. R. Civ. P. 56(c)). See also TIG Ins. Co. v.

Sedgwick James of Wash., 276 F.3d 754, 759 (5th Cir. 2002). “As to

materiality, the substantive law will identify which facts are

material. Only disputes over facts that might affect the outcome

of the suit under the governing law will properly preclude the

entry of summary judgment.” Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986). A genuine issue of material fact exists if

the evidence would allow a reasonable jury to return a verdict for

the non-moving party. Anderson, 477 U.S. at 248. The court should

view all facts and evidence in the light most favorable to the

non-moving party. United Fire & Cas. Co. v. Hixson Bros. Inc., 453

F.3d 283, 285 (5th Cir. 2006). Mere conclusory allegations are

insufficient to defeat summary judgment. Eason v. Thaler, 73 F.3d

1322, 1325 (5th Cir. 1996).

     The   movant     must   point   to   “portions    of   ‘the    pleadings,

depositions, answers to interrogatories, and admissions on file,


                                      4
    Case 2:19-cv-13773-ILRL-JVM Document 69 Filed 08/06/20 Page 5 of 30



together   with   the   affidavits,     if   any,’   which   it   believes

demonstrate the absence of a genuine issue of material fact.”

Celotex, 477 U.S. at 323. If and when the movant carries this

burden, the non-movant must then go beyond the pleadings and

present other evidence to establish a genuine issue. Matsushita

Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586

(1986). However, “where the non-movant bears the burden of proof

at trial, the movant may merely point to an absence of evidence,

thus shifting to the non-movant the burden of demonstrating by

competent summary judgment proof that there is an issue of material

fact warranting trial.” Lindsey v. Sears Roebuck & Co., 16 F.3d

616, 618 (5th Cir. 1994). “This court will not assume in the

absence of any proof that the nonmoving party could or would prove

the necessary facts, and will grant summary judgment in any case

where critical evidence is so weak or tenuous on an essential fact

that it could not support a judgment in favor of the [non-movant].”

McCarty v. Hillstone Rest. Grp., 864 F.3d 354, 357 (5th Cir. 2017).

     Additionally, “[a] partial summary judgment order is not a

final judgment but is merely a pre-trial adjudication that certain

issues are established for trial of the case.” Streber v. Hunter,

221 F.3d 701, 737 (5th Cir. 2000). Partial summary judgment serves

the purpose of rooting out, narrowing, and focusing the issues for

trial. See Calpetco 1981 v. Marshall Exploration, Inc., 989 F.2d

1408, 1415 (5th Cir. 1993).


                                    5
    Case 2:19-cv-13773-ILRL-JVM Document 69 Filed 08/06/20 Page 6 of 30



       b. Fifth Amendment Claim

       The takings clause of the Fifth Amendment, made applicable to

the States through the Fourteenth Amendment to the United States

Constitution, states: “nor shall private property be taken for

public use, without just compensation.” U.S. Const. V.; see also

Lingle v. Chevron U.S.A. Inc., 544 U.S. 528, 536 (2005). The Fifth

Circuit has held that to prevail on a takings claim, the plaintiff

“must demonstrate that he has a protectable property interest.”

Dennis Melancon, Inc. v. City of New Orleans, 703 F.3d 262, 269

(5th   Cir.   2012).   The   Fifth    Circuit   further   noted   that    the

constitution    does   not   create    property   interest,   but   rather

protects them. Id. Thus, in order to determine whether a property

interest has been taken, “courts must ‘resort to existing rules or

understandings that stem from an independent source such as state

law’ to define the range of interests that qualify for protection

as ‘property’ under the Fifth and Fourteenth Amendments.’” Id.

(quoting Lucas v. S.C. Coastal Council, 505 U.S. 1003, 1030 (1992).

Further, to have a property interest “‘a person clearly must have

more than an abstract need or desire for it. He must have more

than a unilateral expectation of it. He must, instead, have a

legitimate claim of entitlement to it.’” Id. (quoting Bd. of

Regents of State Colleges v. Roth, 408 U.S. 564, 577 (1972)).

Defendant contends plaintiffs’ assertion that they had a vested

property right in their STR licenses and permits is not supported


                                      6
    Case 2:19-cv-13773-ILRL-JVM Document 69 Filed 08/06/20 Page 7 of 30



by relevant caselaw nor the City’s prior STR ordinances. This Court

agrees.

      Defendant cites Dennis Melancon, Inc. v. City of New Orleans

in support of their contention that plaintiffs did not have a

vested property right in their STR permits. Rec. Doc. 48 at 9-10.

In Dennis, the Fifth Circuit vacated the district court’s grant of

a preliminary injunction enjoining the City from enforcing permit

regulations with respect to taxicabs because the taxicab permit

holders    “[had]   not   demonstrated      a   substantial    likelihood     of

establishing that [the ordinances] effected a regulatory taking.”

Id. at 272. 8 The Court explained that the heavily regulated nature

of the permits and the City’s power to exercise control over those

permits resulted in the permit holders having, if anything, a

“limited bundle of rights” in connection therewith. Id. Further,

the court noted that the permit extended to taxi drivers was “‘in

the nature of a personal privilege or license,’ because it ‘may be

amended or revoked by the power authorized to issue it.’” Id. at




8
  Plaintiffs cite to Bowlby v. City of Aberdeen, 681 F.3d 215 (5th Cir. 2012)
for the contention that the STR permit granted by the City constituted a property
interest for a claim under the Fifth Amendment’s takings clause. However, the
Fifth Circuit held that “privileges, licenses, certificates, and franchises .
. . qualify as property interests for the purposes of procedural due process.”
(citing Wells Fargo Armored Serv. Corp. v. Ga. Pub. Serv. Comm’n, 547 F.2d 938,
941 (5th Cir. 1977)(emphasis added). In that case the plaintiff’s Fifth
Amendment claim was dismissed and not appealed to the Fifth Circuit. Thus, the
case is inapposite in determining whether the license is considered a property
interest with respect to a Fifth Amendment takings claim, and rather applies to
an analysis to determine property interests for due process claims.


                                       7
     Case 2:19-cv-13773-ILRL-JVM Document 69 Filed 08/06/20 Page 8 of 30



273 (quoting State ex rel. Hutton v. City of Baton Rouge, 47 So.

2d 665, 668 (1950)).

      Similar to the permits in Melancon and the taxicab industry

in   New   Orleans,   land   use   and       zoning   have   historically   been

extensively regulated. See Schad v. Borough of Mount Ephraim, 452

U.S. 61, 68 (1981)(“The power of local governments to zone and

control land use is undoubtedly broad and its proper exercise is

an essential aspect of achieving a satisfactory quality of life in

both urban and rural communities. But the zoning power is not

infinite    and   unchallengeable;       it     ‘must   be   exercised   within

constitutional limits.’”).         Further, any reliance on the permits

by plaintiffs’ is unreasonable. The previously enacted ordinances

pertaining to STRs, Sec. 26-616 of M.C.S. 27,204 reads:

      The [STR] license permit shall be valid one year from
      the date of issuance. Renewal permits shall be issued in
      the same manner as initial permits, and requires: (1)
      Providing the department an updated copy of any of the
      documents required by section 26-614, if applicable. (2)
      A revised attestation, indicating continued compliance
      with the requirements in section 26-614. (3) A revised
      list of [STR] platform(s) that will be utilized to
      advertise or solicit the property for use as a [STR].(4)
      Proof of payment of all applicable taxes and fees as
      required by law.

Rec. Doc. 48-9 at 4-5 (emphasis added). The indication that the

permits are valid for one year and subject to requirements for re-

issuance should not have induced STR owners to suspect that their

permits would automatically renew, but that they would be subject

to the enumerated requirements set forth in the section. Further,


                                         8
     Case 2:19-cv-13773-ILRL-JVM Document 69 Filed 08/06/20 Page 9 of 30



STR permits were defined in the original city ordinances as “a

privilege, not a right” which “may be revoked or not renewed based

on   non-compliance    with   the   requirements    of   the   Comprehensive

Zoning Ordinance . . .” Id. at 1, Sec. 26-613 9 (emphasis added).

      Similarly, defendant has not effectuated a regulatory taking

by revoking the STR permits. The United States Supreme Court has

held that for a regulatory taking to be effectuated, a party must

have “sacrifice[ed] all economically beneficial uses in the name

of the common good” and to “leave his property economically idle.”

Lucas v. S.C. Coastal Council, 505 U.S. 1003, 1019 (1992). Here,

plaintiffs do not have an economically idle investment without the

ability to engage in the STR market. Plaintiffs may reside in these

homes or use the properties as long-term rentals. Alliance for

Neighborhood Prosperity, et al. v. City of New Orleans, No. 19-

11125 (CDC Par. of Orleans, 11/19/19). Further, the argument that

a municipal lien or shutting off electricity to a home renders an

entire home “economically idle”, is speculative at best.

      As plaintiffs have not shown they will prevail on the merits

of a Fifth Amendment takings claim, either regulatory or actual,

their motion for summary judgment fails. Instead, defendant City


9
  See also Wheelahan v. City of New Orleans, No. CV 19-11720, 2020 WL 1503560,
at *9 (E.D. La. Mar. 30, 2020) (“[T]he holder of a privilege or license may be
entitled to certain procedural due process protections, but to prevail on a
takings claim a plaintiff must establish the taking of a constitutionally
protected property interest. The STR license is a privilege, not a
right.”)(internal citations omitted)(emphasis added).



                                      9
      Case 2:19-cv-13773-ILRL-JVM Document 69 Filed 08/06/20 Page 10 of 30



has shown that it is entitled to a judgment as a matter of law

that    the   ordinances     do not   effectuate     a taking.     Accordingly,

defendant is entitled to summary judgment.

       c. Fourth Amendment & Due Process Rights

       The Fourth Amendment assures: “The right of the people to be

secure in their persons, houses, papers, and effects, against

unreasonable searches and seizures . . .and [that] no warrants

shall    issue,   but    upon   probable    cause,   supported     by   Oath    or

affirmation, and particularly describing the place to be searched,

and    the    persons   or   things   to    be   seized.”   U.S.   Const.      IV.

Plaintiffs contend that the STR ordinances violate the Fourth

Amendment by requiring that homeowners keep record of and deliver

to the Department of Safety and Permits “for three years, . . .

the names of their guests, the number of guests in their party,

the length of their stay, the dates of their stay, and the rate

they pay; and to turn over these non-public records to the City on

demand . . .” Rec. Doc. 35 at 9. Defendant contends that the

ordinances      are     constitutional      because:    (1)    they     provide

opportunity for a hearing prior to the assessment of penalties;

(2) they do not authorize nonconsensual warrantless searches of

property; and (3) the City’s Department of Safety and Permits and

hearing officers do not have conflicts of interest that violate

due process.      Rec. Doc. 48 at 14, 17.




                                       10
   Case 2:19-cv-13773-ILRL-JVM Document 69 Filed 08/06/20 Page 11 of 30



     “[A]bsent consent, exigent circumstances, or the like, in

order   for   an   administrative search    to    be constitutional,      the

subject of the search must be afforded an opportunity to obtain

precompliance review before a neutral decisionmaker.” City of Los

Angeles, Calif. v. Patel, 135 S. Ct. 2443, 2452 (U.S. 2015). In

Camara v. Municipal Court of the City and County of San Francisco,

the Supreme Court held that municipal inspections of private homes

must comply with the Fourth Amendment. 387 U.S. 523, 534, (1967).

In Camara's companion case, See v. Seattle, the Supreme Court held

that the Fourth Amendment also applies to municipal inspections of

commercial premises. 387 U.S. 541, 542 (1967). Here, the ordinance

pertaining to guest records provides:

     Guest   Records.   The  Owner   shall   maintain   Guest
     registration records, which shall contain the actual
     dates of occupancy, total number of Guests per party,
     per stay, and the rate(s) charged. Such records shall be
     maintained for three years and shall be provided to the
     City upon request, in accordance with applicable law.
     Personally identifiable Guest information may be
     redacted.

Rec. Doc. 48-4 at 10 (City Code Sec. 26-618 A. 2)).

     Plaintiffs     rely   on   two   decisions    in   support   of   their

contention that the ordinances are unconstitutional and violative

of the Fourth Amendment. First, plaintiffs rely on Patel, where a

municipal ordinance required hotel operators to produce guest

records to police or face a criminal misdemeanor punishable by six

(6) months in jail or a $1,000 fine. Patel, 135 S. Ct. at 2448.



                                      11
   Case 2:19-cv-13773-ILRL-JVM Document 69 Filed 08/06/20 Page 12 of 30



The ordinance required the hotel to keep track of the guest's name,

address, number of people in each guest's party, the make, model,

and license plate number of any guest's vehicle parked on hotel

property, the guest's dates of arrival and departure, room number,

rate charged, the amount collected for the room, and the method of

payment.   Id.   The   Supreme   Court   held   that   the   ordinance    was

unconstitutional because it failed to provide an opportunity for

precompliance review, and that a hotel operator must “be afforded

an opportunity to have a neutral decisionmaker review an officer's

demand to search the registry before he or she faces penalties for

failing to comply . . . [and] that [a]ctual review need only occur

in those rare instances where a hotel operator objects to turning

over the registry.” Id.

     Next, plaintiffs rely on Weisenberg v. Town Bd. Of Shelter

Island, 404 F. Supp. 3d 720 (E.D.N.Y. 2019), which struck a portion

of a vacation rental ordinance that required owners to produce

similar types of registries for examination by local officials

upon request. Id. at 735. The court noted that failure to comply

with these requests would result in automatic fines and potential

revocation of their licenses to rent vacation homes. Id. The court

ultimately held that “[b]y failing to provide an opportunity for

pre-compliance review before the imposition of fines, the Law may

violate the Fourth Amendment.” Id. at 736.




                                    12
     Case 2:19-cv-13773-ILRL-JVM Document 69 Filed 08/06/20 Page 13 of 30



      Here, the ordinances require the City to provide notice and

an opportunity for hearing prior to the imposition of fines or

penalties. Specifically, the relevant provision of the City Code

states that “Any violation of this Article is prohibited, and shall

subject the Owner, Operator, or Platform to penalties as provided

in Sec. 26-629 . . . [and] [n]otice and hearing requirements for

determining     violation(s)      shall   be   in    accordance    with     the

administrative procedures provided in Chapter 6, Article III of

the Code of the City of New Orleans.” Rec. Doc. 48-4 at 24, Sec.

26-626    (emphasis     added).    Further,    the    ordinances     provide

opportunity for review before a hearing officer prior to assessment

or imposition of any penalties. See Sec. 6-36. 10 Accordingly, the

ordinances do not fall outside the confines of the Fourth Amendment

and are constitutional.

      However, there is one exception to the City’s requirement

that a pre-deprivation hearing take place prior to the revocation

of a permit. Sec. 26-627 of the ordinance reads:

      If the Department has good cause to believe that the use
      of a Dwelling Unit as a[n] [STR] presents an imminent
      threat to public health, safety, or welfare, the
      Director of the Department, by issuance of a written
      order stating the reasons for such belief, may
      immediately suspend the [STR] Owner permit with respect
      to the Unit without a hearing.



10
  “Whenever the city agency having enforcement responsibility determines that
a Code violation exists, a notice of violation(s) shall be provided to the
owner(s).”Municode,https://library.municode.com/la/new_orleans/codes/code_of_
ordinances?nodeId=PTIICO_CH6ADPR.


                                     13
   Case 2:19-cv-13773-ILRL-JVM Document 69 Filed 08/06/20 Page 14 of 30



Delahoussaye v. Seale supports a prehearing deprivation can meet

the standards for procedural due process when “the necessity of

quick    action    by    the    state    in        order    to     safeguard       important

governmental       or    public        interests           can     justify     prehearing

deprivations.”       788       F.2d    1091,        1095     (5th     Cir.     1986).    In

Delahoussaye, the Fifth Circuit upheld the suspension of a grain

warehouse license that took place without a hearing prior to

deprivation,       because      the    provision           provided    for     a    “prompt

postdeprivation hearing” within ten days, and a need to act quickly

in emergency situations existed. Id. at 1095–96.

        Here, the provision allowing for deprivation of an STR permit

further provides that “within 14 days of the written order of

suspension,    a    [STR]      Owner    may    request       a   hearing     in     writing,

directed to the Director of the Department. The hearing shall take

place within 7 business days of the written request . . . [and]

[i]f the owner fails to timely request such a hearing, the [STR]

Owner’s Permit shall be deemed revoked.” Rec. Doc. 48-4 at 25,

Sec. 26-627(c). As in Delahoussaye, the ordinance here provides

sufficient    post-deprivation          procedures          that    guard    against     due

process violations stemming from revocation of a permit without a

hearing.

        Further,   the     ordinances         do    not     authorize       nonconsensual

warrantless searches of property. Sec. 26-624(3) requires city

officials to present credentials to the owner, operator, or guest


                                          14
   Case 2:19-cv-13773-ILRL-JVM Document 69 Filed 08/06/20 Page 15 of 30



and request entry with consent. Rec. Doc. 48-4 at 22. Further,

Sec. 26-624(4) states that if consent is not obtained, and the

owner or operator of the STR refuses within 72 hours of the

Department’s request, the Director or a representative may present

an affidavit to a municipal court stating his cause to believe

that an inspection of the designated premises needed and obtain a

judicial    warrant.    Id.   at    23.    Clearly,    the     ordinances   do    not

authorize non-consensual warrantless searches of the property.

       Finally, plaintiffs fail to persuasively show that the City’s

Department of Safety and Permits, as well as its hearing officers,

have any potential conflicts of interest that would violate due

process. The Supreme Court in Withrow v. Larkin has noted that

“the    contention     that   the        combination   of      investigative     and

adjudicative functions necessarily creates an unconstitutional

risk of bias in administrative adjudication” has a very difficult

and high burden of persuasion to carry. Withrow v. Larkin, 421

U.S. 35, 47 (1975). The Court further held that a claimant must

“overcome a presumption of honesty and integrity in those serving

as adjudicators; and . . . must convince that, under a realistic

appraisal    of   psychological           tendencies     and    human     weakness,

conferring   investigative         and    adjudicative      powers   on   the    same

individuals poses such a risk of actual bias or prejudgment that

the practice must be forbidden if the guarantee of due process is

to be adequately implemented.” Id. Further, arrangements where an


                                          15
      Case 2:19-cv-13773-ILRL-JVM Document 69 Filed 08/06/20 Page 16 of 30



adjudicator      has   a   financial    interest    and     incentive    to   find

violations are prohibited. See Cain v. White, 937 F.3d 446, 453-

54 (5th Cir. 2019).

       Here, defendant has shown the fines assessed by a hearing

officer of the Department are redirected into the City’s general

fund. Further, defendant shows that the Department does not keep

the funds and its annual budget is not tied to the number of fines

it collects. Plaintiffs’ assertion that there will be collusion

amongst the Department and its hearing officers is a serious

contention that is unsupported by any evidence.

       Accordingly, the ordinances do not establish any violation of

the    Fourth    Amendment   to   the   United     States    Constitution,     and

further, do not represent any issues pertaining to Due Process

violations.

       d. Eighth Amendment

       The Excessive Fines Clause of the Eighth Amendment prohibits

the imposition of excessive fines by the government. U.S. Const.

VIII. Recently, the United States Supreme Court incorporated the

Excessive Fines Clause against the states through the Due Process

Clause of the Fourteenth Amendment.          Timbs v. Indiana, ––– U.S. –

–––, 139 S. Ct. 682, 686–87, 203 L.Ed.2d 11 (2019). “[W]hen a Bill

of    Rights    protection   is   incorporated,     the     protection   applies

‘identically to both the Federal Government and the States.’” Id.




                                        16
   Case 2:19-cv-13773-ILRL-JVM Document 69 Filed 08/06/20 Page 17 of 30



at 689–90 (quoting McDonald v. Chicago, 561 U.S. 742, 766 n.14

(2010)).

     The Excessive Fines Clause “limits the government’s power to

extract payments, whether in cash or in kind, ‘as punishment for

some offense.’” Austin v. United States, 509 U.S. 602, 609–10

(1993) (quoting Browning–Ferris Industries of Vt., Inc. v. Kelco

Disposal, Inc., 492 U.S. 257, 265 (1989)). The applicability of

the Excessive Fines Clause does not depend on whether the fine is

civil or criminal in nature, but “whether it is punishment.” Id.

at 610.    If a civil sanction “cannot fairly be said solely to serve

a remedial purpose, but rather can only be explained as also

serving    either   retributive   or     deterrent   purposes,”   it    is    a

punishment. Id. (quoting United States v. Halper, 490 U.S. 435,

448, (1989)). In the excessive-fines context, a fine may constitute

punishment when, for example, it does not serve a remedial purpose

such as replacing revenue lost by the government. United States v.

Bajakajian, 524 U.S. 321, 342 (1998).

     As the Supreme Court has explained, “[t]he touchstone of the

constitutional inquiry under the Excessive Fines Clause is the

principle of proportionality: The amount of the [fine] must bear

some relationship to the gravity of the offense that it is designed

to punish.” Id. at 334. “If the amount of [fine] is grossly

disproportional     to   the   gravity    of   the   []   offense,     it    is

unconstitutional.” Id. at 337. The Fifth Circuit has found that


                                    17
   Case 2:19-cv-13773-ILRL-JVM Document 69 Filed 08/06/20 Page 18 of 30



“[a]n administrative agency’s fine does not violate the Eighth

Amendment—no matter how excessive the fine may appear—if it does

not exceed the limits prescribed by the statute authorizing it.”

Cripps v. Louisiana Dep't of Agric. & Forestry, 819 F.3d 221, 234

(5th Cir. 2016) (citing Newell Recycling Co. v. E.P.A., 231 F.3d

204, 210 (5th Cir. 2000)).

     Plaintiffs contend that the fines imposed by violation of the

ordinances are excessive, unlimited, and violative of the Eight

Amendment. Plaintiff poses hypothetical situations describing the

possible ramifications of the penalties. For example, plaintiffs

describe a situation where: “a resident who simply doesn’t like

that their neighbor shares their home via home sharing platforms

could lodge multiple complaints of violations . . .” against STR

owners. Rec. Doc. 35 at 11. In another example, plaintiffs muse

that the provision authorizes the City to “discontinue electric

service to a home without regard to whether there are infants,

elderly, or residents with special needs living there . . .” Id.

Defendant contends that the ordinances are proper under the Eight

Amendment.

     Sec. 26-629(a) of the ordinances outlines the penalties and

fines that may be assessed for violations of the ordinances. City

Code Sec. 26-629 provides:


     Any   person  who   violates  this  Article  or  the
     Comprehensive Zoning Ordinance shall be subject to a


                                   18
     Case 2:19-cv-13773-ILRL-JVM Document 69 Filed 08/06/20 Page 19 of 30



      fine of not less than $500.00 for each offense. Each day
      that such violation exists shall constitute a separate
      and distinct offense. Multiple violations can occur
      during a single guest stay, and may be noticed and heard
      in a single administrative Hearing

      In addition to any fine or penalty imposed by this
      Article, the City may seek all available relief in a
      court of competent jurisdiction to enjoin any violations

      The City may seek any remedy to compel compliance with
      the requirements of this Article or any correlating
      provision in the Comprehensive Zoning Ordinance,
      including the discontinuance of electrical service and
      the filing of property liens.

      The City may revoke or suspend any and all permits
      required by this Article, as provided herein. If a permit
      issued pursuant to this Article is revoked, such
      revocation shall remain in effect for a period of one
      year from the date of revocation. The duration of
      suspension shall be dictated by the hearing officer’s
      order.

Sec. 26-629(a)-(d). Further, the fine of $500.00 per violation is

provided for by law. Sec. 6-37 provides, “The penalty for each

violation shall not exceed the maximum monetary amount that may be

imposed by municipal court as provided in [La.] R.S. 12:2500.” 11

Further, imposing property liens to enforce municipal fines is

also explicitly provided for under state law. See La. Stat. Ann.

§ 13:2575. Also, defendant’s contention that disconnecting the

electrical    service   allows    the    City   an   opportunity   to   impose



11
   La. Stat. Ann. § 13:2500 C.(1)(“The penalty which may be imposed for each
violation of a municipal ordinance shall not exceed five hundred dollars or six
months in jail, or both at the discretion of the court, and in default of the
payment of the fine said violator may be sentenced to serve a period in jail
for a term not to exceed an additional thirty days.”)(emphasis added).



                                        19
     Case 2:19-cv-13773-ILRL-JVM Document 69 Filed 08/06/20 Page 20 of 30



meaningful penalties on STR owner who take the fines assessed as

a mere cost of doing business is persuasive.

      The STR ordinances allowing the imposition of fines were made

in conjunction with state law, are proportional, and are facially

constitutional.      Plaintiff’s     speculative     arguments    that      the

disabled and elderly will be burdened by this are unavailing and

unpersuasive. Accordingly, the penalty provisions of the ordinance

do not run afoul of the Eight Amendment prohibiting excessive

fines.

      Plaintiff    also    argues   that    the   penalty   provisions      are

unconstitutionally vague. This argument is likewise unpersuasive.

The Fifth Circuit has held that the appropriate standard for

whether a law is unconstitutionally vague hinges on whether the

law is civil or criminal in nature. Ford Motor Co. v. Texas Dept.

of Transp., 264 F.3d 493, 507 (5th Cir. 2001). In Ford Motor Co.,

the Fifth Circuit stated that “a less stringent standard is applied

to   civil   statutes     that   regulate   economic   activity.”    Id.     In

determining whether the civil statute is vague, courts in the Fifth

Circuit will invalidate a statute if “‘it commands compliance in

terms ‘so vague and indefinite as to really be no rule or standard

at all’ . . . ‘or if it is substantially incomprehensible.’’” Id.

(citing United States v. Clinical Leasing Service, Inc., 925 F.2d

120, 122 n. 2 (5th Cir. 1991)). Further, the Supreme Court has

noted that, “[i]t is a basic principle of due process that an


                                     20
      Case 2:19-cv-13773-ILRL-JVM Document 69 Filed 08/06/20 Page 21 of 30



enactment is void for vagueness if its prohibitions are not clearly

defined.” City of Mesquite v. Aladdin's Castle, Inc., 455 U.S.

283,     289,     (1982)(emphasis      in     original)(internal            quotations

omitted). In that same case, the Court held that “[t]he Federal

Constitution       does   not     preclude    a    city    from    giving    vague   or

ambiguous       directions   to    officials      who are     authorized to        make

investigations         and      recommendations.           There    would     be     no

constitutional objection to an ordinance that merely required an

administrative official to review ‘all relevant information’ or

‘to    make     such   investigation    as    he    deems     appropriate’      before

formulating a recommendation.” Id. at 291.

        Here, the challenged ordinances are in no means substantially

incomprehensible.         Plaintiffs   allege       that    the    ordinances   leave

discretion to grant an STR permit, or to revoke said permit and

impose a fine on an STR permit holder, to “unspecified officials

according to no standards whatsoever . . .” Rec. Doc. 35 at 12.

Plaintiffs cite Sec. 26-624(a) to support their contention, which

provides: “[t]he department shall receive and process all [STR]

permit applications and determine applicant eligibility; (b) the

department shall issue permits only to eligible applicants, as

determined by the department.” Id. at 12. However, Sec. 26-617

lists    with    specificity      the requirements          for obtaining an STR

permit, and Sec. 26-624(a)-(b) gives City officials the authority

to make such determinations, and all permit denials are subject to


                                         21
   Case 2:19-cv-13773-ILRL-JVM Document 69 Filed 08/06/20 Page 22 of 30



appeal to the BZA or a hearing officer and further judicial review

before a state district court. Rec. Doc. 48 at 21. Because the

ordinances delineate what is required for permit issuance and

eligibility,   Sec.   26-617   is   not   unconstitutionally   vague      for

vesting City Officials with the authority to determine eligibility

of permit applicants under City Code Sec. 26-624.

     Sec. 26-617 provides the requirements for eligibility to

receive an STR Permit. This section outlines the requirements for

the application to receive a permit, and includes the requirement

that an application have an attestation by the Owner that:

     i. the Dwelling Unit has not outstanding property taxes
     or City Liens associated with the lot of record, nor
     does the owner owe any other outstanding taxes to the
     City, including taxes and fees owed in connection with
     the [STR]s;

     ii. The Dwelling Unit complies, and will comply during
     any [STR] of the Dwelling Unit, with all standards
     contained in the City’s Minimum Property Maintenance
     Code and all health safety requirements contained in the
     Building Code;

     iii. The Dwelling Unit has working smoke detectors
     inside and outside every bedroom, carbon monoxide alarms
     outside every bedroom, and a properly maintained and
     charged fire extinguisher on all habitable floors;

     iv. The Dwelling Unit is not subject to any contractual
     restrictions precluding the Dwelling Unit from being
     used for [STR]s, including but not limited to: homeowner
     association agreements, condominium bylaws, restrictive
     covenants, or building restrictions; and

     v. the Owner has read, understands, and agrees to comply
     with all legal duties imposed by this Article and the
     Comprehensive Zoning Ordinance.



                                    22
     Case 2:19-cv-13773-ILRL-JVM Document 69 Filed 08/06/20 Page 23 of 30



            - The Owner possesses insurance that meets
              the requirements of Sec. 26-618(A)(1).

            - For all Residential permits, the Dwelling
              Unit used as a [STR] is located on the same
              lot of record as the owner’s primary
              residence, as the homeowner possesses a
              valid Homestead Exemption at that property.

      vi. The Owner will not discriminate in guest use or
      rental of a [STR], and will comply with all applicable
      anti-discrimination laws, including but not limited to:
      Title VII of the Civil Rights Act of 1968, the Fair
      Housing Act (FHA), and the Americans with Disabilities
      Act (ADA).

Rec. Doc. 48-4 at 9. Because the ordinances clearly outline what

is   required    in   an   application     for   permit   eligibility,      and

delineates the requirements for obtaining approval, the ordinance

is not unconstitutionally vague. As in Alladin’s Castle, defendant

city may provide its officials with the discretion to apply the

clearly set out requirements in the Sec. 26-617 City Code. See

also 26-624; Alladin’s Castle, 455 U.S. at 291. Further still, if

a potential applicant’s request for an STR permit is denied, said

denial is subject to appeal to the BZA and further judicial review

before the state court, satisfying any due process concerns. See

City Code Sec. 26-624. Accordingly, defendant City is entitled to

a judgment as a matter of law that the challenged city ordinances

are not unconstitutionally vague.

      e. First Amendment

      Plaintiffs contend that the revised ordinances violate their

First   Amendment     rights   to   free   association    and   assembly,    by


                                      23
   Case 2:19-cv-13773-ILRL-JVM Document 69 Filed 08/06/20 Page 24 of 30



prohibiting more than two persons from sharing a bedroom, thereby

“criminalizing . . . a couple who allow their infant or child to

sleep in the bedroom with them.” Rec. Doc. 35-2 at 12. Plaintiffs

further contend that the ordinances criminalize this behavior

without regard for the size of the room, its furnishings, or the

specifications for sleeping rooms in the International Building

Code adopted by the City of New Orleans. Id. Defendant contends

the ordinances do not violate the First Amendment’s guarantees to

free assembly and association, and that plaintiffs’ claims are

merely speculative. This Court agrees.

     Freedom of association has a foundation in freedom of speech.

See Thorne v. Jones, 765 F.2d 1270, 1273 (5th Cir. 1985). The

freedom of association “has always meant the right to associate

ideologically: for advancement of beliefs and ideas.” Id. (quoting

White v. Keller, 438 F. Supp. 110, 115 n. 7 (D. Md. 1977), aff'd,

588 F.2d 913 (4th Cir. 1978)). “The right is protected because it

promotes and may well be essential to the effective advocacy of

both public and private points of view, particularly controversial

ones that the First Amendment is designed to foster.” Id. (internal

quotation   and   citation   omitted).    In   the   context   of   prison

visitations, the Fifth Circuit in Thorne further noted:

     [T]he first amendment expressly protects the freedom of
     assembly, which is patently a right to associate
     physically. But this freedom must be read in context; it
     is not simply a right to associate physically; it is a
     right to associate physically for the purpose of


                                   24
      Case 2:19-cv-13773-ILRL-JVM Document 69 Filed 08/06/20 Page 25 of 30



       expressing ideas. And it is not a right merely to be
       together, [sic] it is a right to assemble; it connotes
       a gathering, not a visitation. While the argument could
       be made that it includes all physical associations,
       since no doubt meaningful, protected ideas might be
       exchanged on any such occasion, the court is doubtful
       that the rights of association and assembly are so broad.
       The history, nature and purpose of the first amendment
       do not warrant this conclusion. Although the amendment
       protects all ideas, its essence is political.


Id. at 1274 (quoting White v. Keller, 438 F. Supp. 110, 115 n. 7

(D. Md. 1977), aff'd, 588 F.2d 913 (4th Cir. 1978)).

       Here, the challenged ordinance merely prevents STR owners

from skirting those ordinances by claiming that a bedroom in fact

sleeps more than the recommended amount of people, among other

things. The First Amendment, while certainly protective of the

right to congregate and exchange political ideologies and ideas,

in all likelihood does not extend to something as speculative, and

in     this   context        trivial,     as    ordinances     noting   specific

requirements for the number of persons legally allowed to sleep in

the    bedroom    of    an    STR.   Accordingly,      this   case   presents   no

unreasonable or irrational regulations preventing association of

assembly based on conceivable rational basis for same.

       Further, the STR ordinances do not prohibit non-commercial

social     events      of    the   type   plaintiffs    describe.    Section    26-

620(B)(8), states that STRs are only prohibited from being operated

as commercial reception facilities. Specifically, Section 26-620

provides in pertinent part:


                                           25
     Case 2:19-cv-13773-ILRL-JVM Document 69 Filed 08/06/20 Page 26 of 30



       Prohibited Acts. The following acts shall be prohibited
       and may be grounds for suspension or revocation of a[n]
       [STR] Permit . . . 6) Exceeding the Guest Bedroom
       limitation set forth in the Comprehensive Zoning
       Ordinance. 7) Exceeding the Guest occupancy limitations
       set for in the Comprehensive Zoning Ordinance. 8) No
       Dwelling Unit associated with a [STR] Owner Permit may
       be used as a reception facility, or any other commercial
       use defined by the Comprehensive Zoning Ordinance. No
       Special even permit shall be obtained for an event
       occurring at a Dwelling Unit during any period of Guest
       occupancy.

Rec.   Doc.   48-4   at 18,    Sec.   26-620(B)(6-8). Thus,       plaintiffs’

contentions remain unpersuasive.

       Finally, the citation to the Texas Appellate Court case,

Zaatari v. City of Austin, No. 03-17-00812-CV, 2019 WL 6336186,

(Tex. App. Nov. 27), which analyzed STR ordinances in light of the

Texas Constitution, is inapplicable in the present context. 12


       f. Dormant Commerce Clause

       The Constitution gives Congress the authority to regulate

commerce.     U.S. CONST., art. I, § 8, cl. 3. The Dormant Commerce



12
   “Possibly accounting for the lack of assembly-clause cases in Texas, the
Texas Supreme Court has adopted the judicially created right of association as
a right that is instrumental to the First Amendment's free speech, assembly,
and petition guarantees. But, in contrast to the U.S. Supreme Court, the Texas
Supreme Court has never limited the application of Texas's assembly clause to
situations where the purpose of the assembly was to petition the government for
a redress of grievances. Nor has the Texas Supreme Court expressly held, or
even considered whether, the judicially created right of association has
subsumed the text of Texas's assembly clause, as some commentators have
indicated has occurred with the federal assembly clause. We therefore rely on
the plain text of the Texas Constitution to conclude that its assembly clause
is not limited to protecting only petition-related assemblies and the judicially
created right of association does not subsume the Texas Constitution's assembly
clause in its entirety. Zaatari v. City of Austin, No. 03-17-00812-CV, 2019 WL
6336186, at *13 (Tex. App. Nov. 27, 2019)(emphasis added)(internal citations
and quotations omitted).


                                      26
   Case 2:19-cv-13773-ILRL-JVM Document 69 Filed 08/06/20 Page 27 of 30



Clause doctrine arises from the inversion of this principle, in

other words, “th[e] negative aspect of Commerce Clause prohibits

economic protectionism—that is, regulatory measures designed to

benefit   in-state    economic    interests     by    burdening     out-of-state

competitors.”     Wyoming   v.   Oklahoma,      502   U.S.   437,    454    (1992)

(internal quotations and citations omitted). The Supreme Court

further explained, “when a state statute clearly discriminates

against interstate commerce, it will be struck down . . . unless

the discrimination is demonstrably justified by a valid factor

unrelated to economic protectionism.” Wyoming, 502 U.S. at 454. In

this context discrimination is defined as “differential treatment

of in-state and out-of-state economic interests that benefits the

former and burdens the latter.” Or. Waste Sys. v. Dep't of Envtl.

Quality, 511 U.S. 93, 99 (1994). Further, “[w]here the statute

regulates even-handedly to effectuate a legitimate local public

interest,   and     its   effects   on    interstate     commerce     are    only

incidental, it will be upheld unless the burden imposed on such

commerce is clearly excessive in relation to the putative local

benefits.” Pike v. Bruce Church, 397 U.S. 137, 142 (1970).

     Here, it appears that the ordinances do discriminate against

out-of-state owners of STR properties, albeit incidentally. Sec.

26-617(6)(v) provides: “For all residential permits, the dwelling

unit used as a [STR] is located on the same lot of record as the

owner's   primary    residence,     and   the    owner   possesses      a   valid


                                     27
   Case 2:19-cv-13773-ILRL-JVM Document 69 Filed 08/06/20 Page 28 of 30



Homestead Exemption at that property.”(emphasis added). Further,

Sec. 26-614 defines Primary Residence throughout the article as

“the   Owner's   bona   fide   principal   home,   as   indicated   by    the

possession of a valid homestead exemption authorized by the Orleans

Parish Assessor's Office.” (emphasis added). Defendant contends

that the STR Ordinances do not impermissibly discriminate against

nonresidents because “the distinction drawn by the STR Ordinances

is not between whether the property owner is local or out-of-

state; the relevant distinction is whether the property itself is

an owner-occupied home or a non-owner-occupied rental property,

regardless of whether its owner lives in Orleans Parish. Rec. Doc.

48 at 24 (emphasis in original). This contention is not correct,

and the statute effectively discriminates against out-of-state

owners of STR and in state owners of STR, as a person living within

the state is more likely to have a homestead exemption within the

state than a person residing in another state entirely. However,

as stated previously, where “the statute regulates even-handedly

to effectuate a legitimate local public interest, and its effects

on interstate commerce are only incidental, it will be upheld

unless the burden imposed on such commerce is clearly excessive in

relation to the putative local benefits.” Pike, 397 U.S. at 142.

       Here, the incidental effect on interstate commerce is one

that was unintended, and “not clearly excessive in relation to the

putative local benefits.” Pike, 397 U.S. at 142. Defendant cites


                                    28
     Case 2:19-cv-13773-ILRL-JVM Document 69 Filed 08/06/20 Page 29 of 30



the 2018 Short Term Rental Study, which noted that whole home

rentals “led to quality of life issues, such as noise [and] loss

of    neighborhood        character    .    .    .    These    negative       impacts   are

exacerbated in residential areas, where most of the temporary

licenses are located.” Short Term Rental Study, Exhibit 4 at 7.

Further,    the      City    Council       spoke      at    length    about    protecting

neighborhoods and ensuring accountability by requiring homestead

exemptions for temporary STR permits, thus demonstrating that the

ordinance was subject to a legitimate local public interest and

not protectionism for Louisiana residents. Rec. Doc. 48 at 24-25. 13

Plaintiffs provide no opposition to defendant’s contentions in

their response to the defendant’s motion for summary judgment, and

do not address the Dormant Commerce Clause in their motion for

partial summary judgment. As noted earlier, the ordinance affects

interstate commerce, but only incidentally, and is subject to a

legitimate public interest. Accordingly, defendant is entitled to

a    judgment   as    a     matter    of   law       with   respect    to     whether   the

ordinances run afoul of the dormant Commerce Clause.



13
  Defendant also cites Rosenblatt v. City of Santa Monica, 940 F.3d 439 (9th
Cir. 2019) in support of their argument that the ordinance at issue does not
run afoul of the dormant Commerce Clause. However, that case is misplaced and
distinguishable form the present facts. In Rosenblatt, the court noted that
the owner of the STR unit need not be the primary resident, and cited the
quoted the ordinance in question in support. Rosenblatt, 940 F.3d at 450
(“‘[A]t least one of the dwelling unit's primary residents lives on-site, in
the dwelling unit, throughout the visitors' stay.’ Santa Monica Mun. Code §
6.20.010(a)”). Here, the ordinance at issue clearly contemplates that the
owner of the unit must be the primary resident of the STR, thus differing
from the Rosenblatt case. See Sec. 26-614, 26-617(6)(v).


                                            29
Case 2:19-cv-13773-ILRL-JVM Document 69 Filed 08/06/20 Page 30 of 30



 New Orleans, Louisiana this 6th day of August, 2020.




                               ___________________________________
                               SENIOR UNITED STATES DISTRICT JUDGE




                                30
